Exhibit 10.1
TRANSFER AGREEMENT
 
Party A: Jiln Nongke Hich-tech Industry Development Co., Ltd.
Party B: Jilin Hengchang Agriculture Development Co., Ltd.


After friendly negotiations between Party A and Party B, and in compliance with
national laws and regulations, the agreement related to the transfer of the
technology demonstration park has been reached as follows:


1.  
The subjects:

Jilin Gongzhuling National Agriculture Technology Demonstration Park (located at
Liufangzi Town Shanqian Village) for 180,000 square meters of land, the building
area is 4,800 square meter, low temperature vegetable cold storage freezer 800
square meter and other facilities, detail assets see exhibit).
2.  
Transfer price:

The total transfer price for all subjects is eighty seven million RMB (RMB
87,000,000).
3.  
Transaction and time:

The demonstration park will be transferred to Party B on March 10, 2011.
Party B will pay off the transfer price prior to October 15, 2011.
4.  
All taxes and fees incurred by Party A and Party B during the transaction will
be borne by Party A.

5.  
Breach of Contract Responsibility:

If any of the two parties beaches the contract, it will be determined by the
relevant provisions of the contract law or sent to the jurisdictional department
to rule.
6.  
This contract has five copies, Party A has two copies and Party B has three
copies. The effective date is the date that both parties sign this agreement.



Party A: Jilin Nongke High-tech Industry Development Co., Ltd.
Legal Representative: Ren Xunhui （Corporate Seal）


Party B: Jilin Hengchang Agriculture Development Co., Ltd.
Legal Representative: Wei Yushan (Corporate
Seal)                                                                                     


March 1, 2011
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit
Asset Detail Schedule
Jilin Hengchang Agriculture Development Co., Ltd.
Description
Unit
Quantity
Unit Price
Amount
Land
m²
180,000
360.00
64,800,000.00
Building (office)
m²
3,260
4,200.00
13,692,000.00
Low  temperature food storage freezer
m²
800
1,930.00
1,544,000.00
Greenhouse
m²
20
79,654.00
1,593,080.00
Gate
m²
567
793.65
450,000.00
Sunny restaurant
m²
1,843
194.79
359,000.00
Aluminum mobile spray can
unit
2
70,000.00
140,000.00
Cement road drainage manhole
unit
1
916,004.00
916,004.00
Micro-irrigation equipments
unit
30
3,666.67
110,000.00
Pressure can equipments
unit
1
27,000.00
27,000.00
Cement drying yard
m²
2,400
66.67
160,000.00
Cultivation Facility
m²
380
1,390.00
528,200.00
Processing preservation equipment
unit
780
1800.17
1,404,133.00
Premium seed warehouse
m²
600
500.00
300,000.00
Cement road
m²
3,460
109.83
380,000.00
Drainage pipes
m²
1,000
20.00
20,000.00
50KVA transformer
unit
1
30,000.00
30,000.00
Electricity control cabinet
unit
3
11,000.00
33,000.00
Transmission line
unit
0.5
174,000.00
87,000.00
Underground wire
m²
1,500
76.67
115,000.00
Culvert bridge
unit
2
15,000.00
30,000.00
White steel frame and retractable doors
unit
1
82,500.00
82,500.00
Brick Road
m²
2,520
10.00
25,200.00
Greenery walkway
m²
1,300
46.15
60,000.00
Sparse channel
unit
3
10,000.00
30,000.00
2 ton boiler
unit
1
36,000.00
36,000.00
Greenery trees
group
1
50,000.00
50,000.00
Total
     
87,002,117.00



 


 